DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US7058197) in view of Perry et al. (US2019/0050948).
To claim 1, McGuire teach a method of classifying a crop growing within a management zone of an agricultural field during a growing season (abstract, making a number of temporally separated measurements through air borne imaging of a field, registering the data to the geography of the field and each other, normalizing the data including converting the data to a vegetative index indicative to the presence of vegetation in the field, comparing the data to identify clusters of like value, and classifying the clusters and images to learn how the different field areas responded in growing vegetation through the season), the method comprising: 
receiving a plurality of remotely sensed images of the management zone of the agricultural field acquired during the growing season (Fig. 17, aerial images taken through a growing season); 

for each remotely sensed image, using the computed vegetation indices to assign the pixel values into clusters defining a pixel distribution signal (column 12 lines 20-40, column 16 lines 4-57); 
transforming the pixel distribution signals of all sensed images of the management zone for the growing season into a temporal representation of the management zone (Figs. 17-18, column 6 lines 20-51, column 8 lines 9-31, column 10 line 31 to column 11 line 50).
But, McGuire do not expressly disclose applying a recurrent neural network to the temporal representation and location information for the management zone to identify the crop growing within the management zone of the agricultural field during the growing season.
	Perry teach a system normalizes the crop growth information by formatting similar portions of the crop growth information into a unified format and a unified scale and stores the normalized crop growth information in a columnar database, wherein the system trains a crop prediction engine by applying one or more machine learning operations including recurrent neural network (paragraphs 0007, 0116; recurrent neural network by definition is a class of artificial neural networks where connections between nodes form a directed or undirected graph along a temporal sequence, which allows it to exhibit temporal dynamic behavior) to the stored normalized crop growth information, wherein the system accesses field information describing characteristics of the first portion of land and applies the crop prediction engine to the accessed field information and the first set of farming operations to produce a first expected crop productivity (paragraph 0004), wherein field information comprises collecting images of the first 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Perry into the method of McGuire, in order to utilize machine learning to provide a temporal dynamic behavior analysis for crop prediction.

To claim 15, McGuire and Perry teach a system for classifying a crop growing within a management zone of an agricultural field during a growing season (as explained in response to claim 1 above).






To claims 2 and 16, McGuire and Perry teach claims 1 and 15.
McGuire and Perry including classifying a crop growing within an agricultural field including a plurality of management zones, the method further comprising: 
receiving the remotely sensed images of the plurality of management zones (Perry, paragraph 0041, locations and identification of portions of land on which the crops were planted, 
associating the pixel distribution signals with the management zones (McGuire, column 2 line 24 to column 3 line 17, create these "stories" or "histories" for the individually defined "pixels" of an entire field, and then to associate these pixels with field areas that share the same story, which enables the field to be divided into "like story" areas, or crop response zones as the inventors have defined the term); 
for each management zone, transforming the pixel distribution signals into the temporal representation for the management zone (McGuire, Figs. 17-18, column 15 line 19 to claim 16 line 12); and 
applying the recurrent neural network to the temporal representations and the location information for the management zones to identify the crop growing within the management zones of the agricultural field during the growing season (taught by Perry as explained in response to claim 1 above).

To claims 3 and 17, McGuire and Perry teach claims 1 and 15.
McGuire and Perry teach including (i) computing the vegetations indices by calculating indexed pixel values for each sensed image in which the indexed pixel values correspond to the vegetation indices calculated from original band values for the pixels in the sensed images and (ii) assigning the indexed pixel values into the clusters to define the pixel distribution signal (McGuire, column 6 line 61 to column 7 line 41, column 8 lines 39-67, column 10 lines 31-67, column 11 line 64 to column 12 line 16, column 15 lines 20-53).


McGuire and Perry teach including assigning the pixel values into the clusters to define the pixel distribution signal using an unsupervised k-means clustering algorithm (Perry, paragraph 0176, unsupervised machine learning; McGuire, column 11 line 64 to column 12 line 40, unsupervised approach to apply probability statistics with mean and standard deviation for clustering and classification; though exact term of unsupervised k-means clustering algorithm is not used, one of ordinary skill in the art would have obviously recognized as the most known and used clustering method for clustering implementation, hence Official Notice is taken).

To claims 5 and 19, McGuire and Perry teach claims 1 and 15.
McGuire and Perry teach including forming the pixel distribution signal as a multi-dimensional vector representing the clusters and containing a pixel distribution within each cluster (McGuire, Fig. 13, column 8 lines 39-67, column 12 lines 11-12, 56-58, multi-dimensional array).

To claim 8, McGuire and Perry teach claim 1.
McGuire and Perry teach including identifying the location information for the management zone by converting coordinate information associated with the management zone into a universal coordinate system usable by the recurrent neural network (Perry, paragraphs 0077, 0114).

To claim 9, McGuire and Perry teach claim 1.
McGuire and Perry teach including filtering the remotely sensed images to produce filtered images and obtaining the pixel values only from the filtered images (McGuire, column 13 lines 9-10).

To claim 10, McGuire and Perry teach claim 9.
McGuire and Perry teach including filtering the remotely sensed images by correcting raw image data to top of atmosphere reflective units for mitigating some temporal and spatial attenuation of electromagnetic radiation transmission from atmosphere (McGuire, column 11 lines 1-50, radiometric correction, normalization helps account for sensor variation, changes in growing season, changes in sun angle between acquisitions, and changes in atmospheric condition during image acquisition, which obviously causes temporal and spatial attenuation of electromagnetic radiation transmission from atmosphere, which is well-known in the art for spatial and temporal accuracy, hence Official Notice is also taken).

To claim 11, McGuire and Perry teach claim 9.
McGuire and Perry teach including filtering the remotely sensed images using an atmospheric correction algorithm to estimate surface reflectance for mitigating uncertainties associated with atmospheric scattering and absorption (as explained in response to claim 9 above, also Perry, paragraph 0104, detecting and correcting inconsistent data such as erroneously abrupt changes in a time-series of measurements that are physically implausible, wherein atmospheric correction algorithm is well-known in the art for aerial imaging, which would have been obvious for one of ordinary skill in the art to incorporate for imaging accuracy, hence Official Notice is taken).

To claim 12, McGuire and Perry teach claim 9.


To claim 14, McGuire and Perry teach claim 1.
McGuire and Perry teach including transmitting a notification over a communication network in response to criteria stored on the memory being met, the notification including the identification of the crop growing within the management zone of the agricultural field during the growing season (Perry, paragraphs 0005, 0038-0040, 0161-0163, user interaction with crop prediction system to identify expected crop productions of one or more growers, including a type of crop produced by a grower, an expected quantity of the crop produced by a grower, and a comparison of alternative crop types and total crop quantities across a set of growers, wherein criteria can be any suitable setting, e.g., paragraph 0137). 



Claim 6-7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US7058197) in view of Perry et al. (US2019/0050948) and Baraniuk et al. (US2013/0083312).
To claims 6 and 20, McGuire and Perry teach claims 5 and 19.
McGuire and Perry teach including forming the temporal representation as a matrix comprised of a plurality of pixel distribution vectors at different time steps during the growing season in which each pixel distribution vector of the matrix represents a plurality of the pixel distribution signals 
	In further said obviousness, Baraniuk teach a method of reconstructing a multispectral image comprising capturing temporal sequences of wavelength spectra (paragraphs 0159, 0313), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and system of McGuire and Perry, in order to implement multispectral imaging in temporal sequences

To claim 7, McGuire, Perry and Baraniuk teach claim 6.
McGuire, Perry and Baraniuk teach including computing each pixel distribution vector associated with one time step of the matrix by summing and normalizing the pixel distribution signals associated with that time step (Baraniuk, paragraph 0235).




Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US7058197) in view of Perry et al. (US2019/0050948) and Keisler et al. (US10248663).
To claim 13, McGuire and Perry teach claim 9.
But, McGuire and Perry do not expressly disclose including filtering the remotely sensed images to remove sensed images that lack full coverage of the agricultural field.




Conclusion
Due to lack of clarity, “pixel distribution signal” is given the broadest reasonable interpretation in rejections above.  Nevertheless, McKenna et al. (US2019/0228223) has another interpretation in the same field of utilization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 21, 2022